       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 1 of 17



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Sandipan Chowdhury and Booth Sweet,           Case Nos. 18-cv-3403, 19-cv-0156 (WMW)
LLP,

                            Appellants,
                                                                ORDER
       v.

Paul Hansmeier,

                            Appellee.


      In these related bankruptcy matters, Appellants Sandipan Chowdhury and Booth

Sweet, LLP, appeal the December 13, 2018 and January 9, 2019 orders of the United States

Bankruptcy Court for the District of Minnesota, which held Appellants in contempt of court

and ordered a monetary civil contempt sanction against Appellants for failing to comply

with multiple post-judgment orders. Also pending before this Court is the bankruptcy

court’s January 14, 2019 Report and Recommendation (R&R), which recommends the

issuance of arrest warrants for Appellant Sandipan Chowdhury and the partners of

Appellant Booth Sweet, LLP—namely, Jason Sweet and Dan Booth—as a civil contempt

sanction. For the reasons addressed below, the bankruptcy court’s December 13, 2018 and

January 9, 2019 orders are affirmed in part and vacated in part; the bankruptcy court’s

January 14, 2019 R&R is adopted in part; warrants for the arrest of Sandipan Chowdhury,

Jason Sweet, and Dan Booth are hereby issued; and this matter is remanded to the

bankruptcy court for further proceedings consistent with this Order.
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 2 of 17



                                    BACKGROUND

       In the underlying adversary proceeding, the bankruptcy court granted summary

judgment to Appellee Paul Hansmeier on March 7, 2018, in the amount of $71,620.90.

This Court subsequently affirmed the bankruptcy court’s summary judgment order.

Because the R&R provides a detailed factual and procedural background, the Court only

briefly summarizes the relevant post-judgment litigation that has occurred to date.

       Hansmeier served Appellants with judgment-enforcement discovery requests,

including interrogatories and requests for production, on March 26, 2018. After this Court

denied Appellants’ motion to stay execution of the judgment, Hansmeier filed a motion to

compel Appellants’ compliance with judgment-enforcement discovery. The bankruptcy

court granted Hansmeier’s motion to compel on August 21, 2018, ordering Appellants to

produce discovery responses within 14 days or risk the imposition of a daily civil contempt

sanction of $250. Hansmeier filed an affidavit of noncompliance on October 10, 2018, and

the bankruptcy court issued an order to show cause why civil contempt sanctions against

Appellants should not be imposed. At the October 24, 2018 show-cause hearing, the

bankruptcy court found that Hansmeier’s discovery requests were signed and properly

served on Appellants, Hansmeier is entitled to seek the post-judgment discovery at issue,

Appellants waived their right to object to Hansmeier’s discovery requests, and Appellants

did not meaningfully respond to Hansmeier’s discovery requests. Consequently, in an

October 24, 2018 order, the bankruptcy court held Appellants in contempt and imposed a

daily civil contempt sanction of $250 to commence within 48 hours unless Appellants

purged their contempt. Appellants did not appeal the October 24, 2018 order.


                                            2
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 3 of 17



       Hansmeier filed a motion for contempt on November 21, 2018, asserting that

Appellants failed to comply with the October 24, 2018 order. In response, Appellants

acknowledged their ongoing noncompliance with the bankruptcy court’s orders and sought

to relitigate issues previously decided by the bankruptcy court. Following a hearing, the

bankruptcy court found that Appellants had failed to comply with the August 21, 2018 and

October 24, 2018 orders and had not shown that their compliance with either order was

impossible. In a December 13, 2018 order, the bankruptcy court required Appellants to

(1) produce to Hansmeier the names of Appellants’ financial institutions along with

corresponding addresses and account numbers, (2) produce to Hansmeier all remaining

discovery responses, with any asserted objections removed, and (3) pay the accrued civil

contempt sanctions to the Chapter 7 Trustee. The bankruptcy court also ordered that, if

Appellants failed to comply with the foregoing requirements, the daily civil contempt

sanction would increase from $250 to $1,000 beginning on December 18, 2018. Appellants

timely appealed the December 13, 2018 order.

       Hansmeier filed a declaration of noncompliance on December 18, 2018, asserting

that Appellants had not complied with any aspect of the December 13, 2018 order. The

bankruptcy court ordered Appellants to show cause why they should not be subject to

increased civil contempt sanctions, including arrest, for their continued failure to comply.

At a subsequent hearing on the order to show cause, Appellants again acknowledged their

noncompliance with the bankruptcy court’s orders and advised the bankruptcy court that

they do not intend to comply, arguing that their actions are substantially justified. In its

January 9, 2019 order, the bankruptcy court found that Appellants remain in contempt of


                                             3
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 4 of 17



court and ordered them to purge their contempt no later than January 11, 2019, absent

which the bankruptcy court would recommend imprisonment as a coercive civil sanction.

Appellants timely appealed the January 9, 2019 order.

       The bankruptcy court issued the pending R&R on January 14, 2019, recommending

the issuance of arrest warrants for Sandipan Chowdhury, Jason Sweet, and Dan Booth as a

civil contempt sanction, and that these individuals be held in custody until Appellants purge

themselves of their contempt. The appeals of the bankruptcy court’s December 13, 2018

and January 9, 2019 orders are fully briefed, as are Appellants’ objections to the January

14, 2019 R&R. The Court addresses each, in turn, below.

                                        ANALYSIS

       In bankruptcy proceedings, a district court sits as an appellate court and reviews the

bankruptcy court’s conclusions of law de novo and its findings of fact for clear error. First

State Bank of Roscoe v. Stabler, 914 F.3d 1129, 1136 (8th Cir. 2019); In re Reynolds, 425

F.3d 526, 531 (8th Cir. 2005). A bankruptcy court’s discovery and contempt orders are

reviewed for an abuse of discretion. See Gagnon v. Sprint Corp., 284 F.3d 839, 855 (8th

Cir. 2002); Koehler v. Grant, 213 B.R. 567, 570 (B.A.P. 8th Cir. 1997). A bankruptcy

court abuses its discretion if it fails to apply the proper legal standard or relies on clearly

erroneous findings of fact. In re Zahn, 526 F.3d 1140, 1142 (8th Cir. 2008).

       Appellants argue that the bankruptcy court erred by ordering sanctions against them

in its December 13, 2018 and January 9, 2019 orders. According to Appellants, the

bankruptcy court abused its discretion in three ways, by premising its contempt findings

on the waiver of discovery objections, ordering monetary sanctions against Appellants, and


                                              4
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 5 of 17



disregarding Appellants’ argument that their contempt was substantially justified.

Appellants also contend that the bankruptcy court lacked jurisdiction to issue the January

9, 2019 order while the December 13, 2018 order was pending appeal. Hansmeier counters

that the bankruptcy court’s December 13, 2018 and January 9, 2019 orders are not

erroneous, and this Court lacks jurisdiction to review the rulings that Appellants did not

timely appeal.

       I.     Scope of Jurisdiction

       The Court begins its analysis by addressing the scope of its jurisdiction over the

issues presented in these appeals. A district court has jurisdiction over appeals from final

judgments, orders, and decrees of the bankruptcy court within its judicial district.

28 U.S.C. § 158(a). Such an appeal must be filed within 14 days after the entry of the

judgment, order, or decree being appealed, “in the same manner as appeals in civil

proceedings generally.” Id. § 158(c)(2); see also Fed. R. Bankr. P. 8002(a)(1). A

post-judgment contempt order is a final and appealable order. See In re Kujawa, 323 F.3d

628, 630 (8th Cir. 2003) (observing that a bankruptcy court’s post-judgment order holding

a party in contempt for failing to comply with discovery order is final and appealable); see

also ABC, Inc. v. Nameloc, Inc., 403 F.3d 607, 611 (8th Cir. 2005) (holding that appellant

waived issues asserted in untimely appeal from contempt order). And a federal court lacks

jurisdiction to review a final and appealable bankruptcy court order that is untimely

appealed. See In re Delta Eng’g Int’l, Inc., 270 F.3d 584, 586 (8th Cir. 2001) (affirming

dismissal of untimely appeal from bankruptcy court order for lack of jurisdiction).




                                             5
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 6 of 17



       In their appeals of the bankruptcy court’s December 13, 2018 and January 9, 2019

orders, Appellants challenge aspects of the bankruptcy court’s October 24, 2018 order and

related earlier rulings. Although Appellants contend that they could not appeal the October

24, 2018 order because the bankruptcy court did not impose sanctions at that time, this

argument is unsupported the record.1 The bankruptcy court clearly and unequivocally held

Appellants in contempt and ordered sanctions against them at the October 24, 2018 hearing,

which included a specific daily sanction amount and an opportunity for Appellants to purge

their contempt. As such, the cases on which Appellants rely, which involve the threat of

sanctions that had not been imposed, are inapposite. See Olson v. United States, 872 F.2d

820, 821 (8th Cir. 1989); In re Yehud-Monosson USA, Inc., 472 B.R. 868, 881-82 (D. Minn.

2012). Also, Appellants cite no legal authority for the proposition that a post-judgment

civil contempt order is not final merely because the bankruptcy court delays the effective

date of the sanction by 48 hours to provide the contemnors an opportunity to purge their

contempt, as the bankruptcy court did here.




1
       Appellants assert that the bankruptcy court “did not impose a sanction—instead, if
Appellee filed an affidavit of non-compliance, the court would schedule a further,
continued hearing on the matter.” To the contrary, at the October 24, 2018 hearing, the
bankruptcy court held that “defendants are subject to a coercive civil contempt sanction of
$250 per day of noncompliance” that “will be enforced beginning 48 hours from entry of
the Court’s order on this matter.” The bankruptcy court’s written order, issued later that
day, includes nearly identical language. Nothing in the record supports the contention that
an affidavit of non-compliance from Hansmeier, an additional hearing, or both were
prerequisites to the daily civil contempt sanction taking effect. Indeed, the bankruptcy
court ordered Appellants to file an affidavit confirming their compliance.


                                              6
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 7 of 17



       Appellants also advance equitable arguments pertaining to Hansmeier’s alleged

procedural errors and misconduct, both in this case and in other matters. But Hansmeier’s

conduct is not relevant here, because it neither excuses Appellants’ conduct nor permits

this Court to ignore jurisdictional requirements. See Bowles v. Russell, 551 U.S. 205, 214

(2007) (stating that “the timely filing of a notice of appeal in a civil case is a jurisdictional

requirement” and federal courts have “no authority to create equitable exceptions to

jurisdictional requirements”). Appellants’ equitable arguments, therefore, are unavailing.

       Because Appellants did not appeal the bankruptcy court’s October 24, 2018

contempt order, this Court lacks jurisdiction to review that order or any underlying earlier

rulings by the bankruptcy court.2 Accordingly, this Court limits its review to the issues

that pertain to the bankruptcy court’s December 13, 2018 and January 9, 2019 orders.

       II.    December 13, 2018 Contempt Order

       Appellants argue that the bankruptcy court abused its discretion when it ordered a

daily civil contempt sanction of $1,000 because the bankruptcy court did not consider the

appropriate factors and it ordered the sanction payable to the Chapter 7 Trustee rather than

to the court. Appellants also contend that there is no basis in the record to characterize the

sanction as compensatory rather than coercive.           These errors, Appellants maintain,

establish that the sanction effectively is criminal in nature and, therefore, improper.




2
       In particular, the issues over which this Court lacks jurisdiction include the
bankruptcy court’s imposition of a daily civil contempt sanction of $250, the bankruptcy
court’s ruling that Appellants waived their discovery objections, and the alleged procedural
deficiencies with respect to Hansmeier’s discovery requests and subsequent motions.

                                               7
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 8 of 17



       “A bankruptcy court has statutory authority to ‘issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of’ the Bankruptcy Code.” Law

v. Siegel, 571 U.S. 415, 420-21 (2014) (quoting 11 U.S.C. § 105(a)). And a bankruptcy

court possesses “inherent power . . . to sanction abusive litigation practices.” Id. at 421

(internal quotation marks omitted); accord In re Reed, 888 F.3d 930, 936 (8th Cir. 2018)

(acknowledging that “the bankruptcy court had authority to enter sanctions for events that

occurred while trying to enforce” its orders); In re Steward, 828 F.3d 672, 686 (8th Cir.

2016) (recognizing bankruptcy court’s authority to issue civil contempt sanctions for

noncompliance with discovery orders). When a party with knowledge of a court’s order

violates a definite and specific requirement of that order to perform or refrain from

performing particular acts, that party commits contempt. In re Reed, 888 F.3d at 936.

       It is undisputed that the bankruptcy court had the authority to impose a civil

contempt sanction. It also is undisputed that Appellants committed contempt of court.

Appellants concede that they intentionally violated the bankruptcy court’s orders, but

maintain that, because those orders were incorrectly decided, their contempt is

“substantially justified.” When, as here, there is clear and convincing evidence that the

alleged contemnors violated a court order, the burden shifts to the alleged contemnor to

show an inability to comply. Chi. Truck Drivers v. Bhd. Labor Leasing, 207 F.3d 500, 505

(8th Cir. 2000). The bankruptcy court found that it is unlikely that Appellants are unable

to comply. And even if they were, the bankruptcy court reasoned, such inability is

“completely self-induced.” As such, the bankruptcy court found that Appellants “failed to

make all reasonable efforts to comply in good faith.” On appeal, Appellants do not directly


                                             8
       CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 9 of 17



challenge these findings, which are amply supported by the record. For this reason, the

only disputed issue before this Court is whether the bankruptcy court abused its discretion

when, in its December 13, 2018 order, the bankruptcy court increased the daily monetary

sanction from $250 to $1,000 and ordered the sanction payable to the Chapter 7 Trustee.3

       Civil contempt may be employed to coerce a contemnor into compliance with a

court order, to compensate the opposing party for losses sustained as a result of the

contemnor’s conduct, or both. Id. When a sanction is designed to coerce a contemnor into

compliance, the sanction should be payable to the court, not to the opposing party.

Chaganti & Assocs., P.C. v. Nowotny, 470 F.3d 1215, 1224 (8th Cir. 2006) (citing Hicks

ex rel. Feiock v. Feiock, 485 U.S. 624, 632 (1988)). And a court should determine the

amount of a monetary coercive civil sanction only after considering certain factors, namely,

“ ‘the character and magnitude of the harm threatened by continued contumacy,’ ‘the

probable effectiveness of any suggested sanction in bringing about the result desired,’ and

‘the amount of [the contemnor’s] financial resources and the consequent seriousness of the

burden’ to that particular party.” Id. (quoting United States v. United Mine Workers, 330

U.S. 258, 304 (1947)).

       Here, the daily nature of the bankruptcy court’s sanction suggests that it was

designed to coerce compliance rather than compensate the bankruptcy estate. But because


3
       As addressed in Part I of this Order, this Court lacks jurisdiction to review whether
the bankruptcy court abused its discretion when it ordered a daily civil contempt sanction
of $250 on October 24, 2018. For this reason, that daily sanction remains in effect. This
Court limits its review to whether the bankruptcy court abused its discretion when it
increased the daily sanction to $1,000 and ordered the sanction payable to the Chapter 7
Trustee rather than to the court.

                                             9
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 10 of 17



the bankruptcy court made the sanction payable to the Chapter 7 Trustee, the record is

unclear as to whether the sole purpose of the sanction is coercion.           Moreover, the

bankruptcy court did not explain whether it considered the United Mine Workers factors

relevant to determining the appropriate sanction amount or how it arrived at the increased

daily amount of $1,000. As such, these aspects of the bankruptcy court’s December 13,

2018 order must be vacated. See Chaganti & Assocs., 470 F.3d at 1224-25 (vacating

sanction order in analogous circumstances and remanding for further proceedings).

       Accordingly, the bankruptcy court’s December 13, 2018 order is vacated in part,

namely, to the extent that the order increases the daily civil sanction amount to $1,000 and

orders the sanction payable to the Chapter 7 Trustee. The December 13, 2018 order is

affirmed in all other respects.

       III.   January 9, 2019 Contempt Order

       Appellants also argue that the bankruptcy court lacked jurisdiction to issue the

January 9, 2019 order because the appeal of the bankruptcy court’s December 13, 2018

order was pending in this Court at that time. According to Hansmeier, the bankruptcy court

retained jurisdiction to enforce its prior orders notwithstanding the pending appeal.

       “The filing of a notice of appeal is an event of jurisdictional significance—it confers

jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459

U.S. 56, 58 (1982); accord Gundacker v. Unisys Corp., 151 F.3d 842, 848 (8th Cir. 1998).

But this jurisdictional transfer principle is not absolute, and certain exceptions apply. See

State ex rel. Nixon v. Coeur D’Alene Tribe, 164 F.3d 1102, 1106 (8th Cir. 1999). One such


                                             10
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 11 of 17



exception applies when the court from which the appeal has been taken is supervising “a

continuing course of conduct between the parties.” In re Grand Jury Subpoenas Duces

Tecum, 85 F.3d 372, 375 (8th Cir. 1996). In those circumstances, a court “retain[s] the

jurisdiction necessary to enforce its contempt order” even when an appeal of the contempt

order is pending.     Id.   “Another well-established exception to the general rule of

jurisdictional divestiture” is that, notwithstanding an appeal, a court “retains jurisdiction to

the extent necessary to enforce its judgment which has not been stayed.” Id. at 375-76.

       Here, both exceptions apply. The bankruptcy court is supervising a continuing

course of conduct between the parties—namely, post-judgment discovery and Appellants’

compliance with post-judgment orders. Moreover, Appellants’ motions to stay both the

judgment against them and the bankruptcy court’s December 13, 2018 order were denied.

As such, the appeal of the December 13, 2018 order did not divest the bankruptcy court of

the jurisdiction necessary to enforce its judgment and other post-judgment orders.4

       Although the bankruptcy court retains jurisdiction to enforce its judgment and post-

judgment orders, the January 9, 2019 order largely restates the substance of the December

13, 2018 order. In particular, the January 9, 2019 order provides Appellants direction as

to how they can purge their ongoing contempt, including but not limited to compliance

with terms that are consistent with the December 13, 2018 order. For this reason, the

January 9, 2019 order must be vacated in part, namely, to the extent that it relies on, and

orders compliance with, the vacated aspects of the December 13, 2018 order.


4
       For these reasons, the bankruptcy court also retained jurisdiction to issue the January
14, 2019 R&R, which is addressed below in Part IV of this Order.

                                              11
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 12 of 17



       Accordingly, the bankruptcy court’s January 9, 2019 order is affirmed in part and

vacated in part.

       IV.    January 14, 2019 Report and Recommendation

       The bankruptcy court’s January 14, 2019 R&R recommends the issuance of arrest

warrants for Sandipan Chowdhury, Jason Sweet, and Dan Booth as a civil contempt

sanction and recommends holding these individuals in custody until Appellants purge

themselves of their contempt. Appellants filed timely objections to the R&R. A district

court reviews de novo those aspects of a bankruptcy court’s R&R to which timely

objections have been filed. 28 U.S.C. § 157(c)(1); Fed. R. Bankr. P. 9033(d). The district

court “may accept, reject, or modify the proposed findings of fact or conclusions of law,

receive further evidence, or recommit the matter to the bankruptcy judge with instructions.”

Fed. R. Bankr. P. 9033(d).

       Federal courts have the inherent authority to fashion appropriate means to coerce a

litigant, or a non-party who is responsible for a litigant’s actions, to remedy noncompliance

with a court order. See Chi. Truck Drivers, 207 F.3d at 505-07. If contempt is established

by clear and convincing evidence, the contemnor must demonstrate an inability to comply

by (1) explaining the inability in categorical detail, (2) establishing that the inability was

not self-induced, and (3) demonstrating a good-faith effort to comply. Id. at 505-06. As

addressed above, it is undisputed that Appellants have failed to comply with the bankruptcy

court’s post-judgment orders. And Appellants have not demonstrated an inability to

comply, nor do they challenge the bankruptcy court’s findings that their noncompliance is




                                             12
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 13 of 17



“completely self-induced” and that they “failed to make all reasonable efforts to comply in

good faith.” As such, a coercive civil contempt sanction against Appellants is warranted.

       A coercive civil contempt sanction is designed to be avoidable through obedience,

and imprisonment may be imposed to secure compliance in appropriate circumstances.

United Mine Workers v. Bagwell, 512 U.S. 821, 827-28 (1994); Coleman v. Espy, 986 F.2d

1184, 1190 (8th Cir. 1993) (observing that a coercive civil contempt sanction may include

“fines or incarceration to force the offending party to comply with the court’s order”); Klett

v. Pim, 965 F.2d 587, 590 (8th Cir. 1992) (recognizing that contemnors have “the power

to end the sanction by purging themselves of contempt, i.e., complying with the order”).

When fashioning a sanction to secure compliance, courts exercise their discretion after

considering “the character and magnitude of the harm threatened by continued contumacy,

and the probable effectiveness of any suggested sanction in bringing about the result

desired.”5 United Mine Workers, 330 U.S. at 304; accord Taylor v. Finch, 423 F.2d 1277,

1279 (8th Cir. 1970) (observing that a court imposing a contempt sanction “must exercise

the least possible power adequate to the end proposed” (internal quotation marks omitted)).

       Despite receiving multiple opportunities to comply with the bankruptcy court’s

orders and purge their contempt, Appellants have persisted in willfully disregarding the

bankruptcy court’s orders. When it granted Hansmeier’s motion to compel on August 21,

2018, the bankruptcy court warned Appellants that their failure to comply might result in



5
       A third consideration—the financial resources of the contemnor and the consequent
seriousness of the burden of a fine—is relevant only to a monetary sanction, which is not
recommended by the R&R here. See United Mine Workers, 330 U.S. at 304.

                                             13
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 14 of 17



a daily coercive civil contempt sanction of $250. Appellants nonetheless failed to respond

meaningfully to Hansmeier’s discovery requests and failed to demonstrate an inability to

comply. 6 On October 24, 2018, the bankruptcy court found that Appellants were in

contempt of court, gave Appellants specific instructions as to how they could purge their

contempt, and ordered a daily sanction of $250. Again, Appellants failed to comply and

began to incur monetary sanctions. Although Appellants did not appeal the bankruptcy

court’s October 24, 2018 order, for months thereafter they intentionally ignored and

attempted to relitigate the bankruptcy court’s rulings after they had become final. When

given another opportunity in December 2018 to comply, under threat of a more serious

sanction, Appellants continued to deliberately ignore the bankruptcy court’s orders and

attempted to relitigate issues that the bankruptcy court had decided. At the January 9, 2019

hearing, Appellants acknowledged that they have willfully incurred contempt sanctions

and advised the bankruptcy court that they do not intend to comply with its orders, even

under threat of incarceration.

       “One of the overarching goals of a court’s contempt power is to ensure that litigants

do not anoint themselves with the power to adjudge the validity of orders to which they are

subject.” Chi. Truck Drivers, 207 F.3d at 504. “The Supreme Court has observed that,

without the contempt power, ‘what the Constitution now fittingly calls the judicial power



6
       Notably, the bankruptcy court addressed Appellants’ concerns about Hansmeier’s
potential misuse of their information, ordering that “no discovery produced by the
[Appellants] pursuant to this order shall be used by [Hansmeier] for any purposes other
than to enforce [Hansmeier’s] judgment in this adversary proceeding.” Appellants
nonetheless persisted in their refusal to comply with the bankruptcy court’s orders.

                                            14
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 15 of 17



of the United States would be a mere mockery.’ ” Id. (quoting United Mine Workers, 330

U.S. at 290 n.56 (internal quotation marks omitted)). Appellants’ persistent and willful

disregard for the bankruptcy court’s orders reflects a flagrant disrespect for the bankruptcy

court and a mockery of the judicial power of the United States.            Despite multiple

opportunities to purge their contempt, the imposition of monetary sanctions, and the threat

of more serious sanctions including incarceration, Appellants remain steadfast in their

refusal to comply. It is apparent that increased monetary sanctions are unlikely to garner

Appellants’ attention and secure their compliance.            Under these circumstances,

confinement is the appropriate remedy.

       Appellants’ objections to the R&R largely dispute the propriety of the bankruptcy

court’s prior post-judgment orders and rulings. But for the reasons addressed in Parts I-III

of this Order, these arguments do not warrant rejecting the R&R. This Court lacks

jurisdiction to address any challenge to the October 24, 2018 order or the rulings underlying

that order because Appellants did not file a timely appeal of that order. And although

portions of the December 13, 2018 and January 9, 2019 orders are vacated for the reasons

addressed above, it does not follow that the R&R is erroneous. Indeed, Appellants’

brazenly contemptuous conduct persisted for months before and after the bankruptcy

court’s December 13, 2018 and January 9, 2019 orders and involved the willful disregard

of multiple other orders. The seriousness of Appellants’ contempt is not mitigated by the

fact that some aspects of the bankruptcy court’s orders have now been vacated. Therefore,

Appellants’ objections to the R&R are overruled to the extent that they merely reiterate

Appellants’ disagreements with the bankruptcy court’s prior orders and rulings.


                                             15
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 16 of 17



       Appellants’ remaining objection to the R&R is that their contempt is “substantially

justified” under Federal Rule of Civil Procedure 37. If a court grants a motion to compel

discovery responses, the court must require the party whose conduct necessitated the

motion, their attorney, or both to pay the movant’s reasonable expenses and attorneys’ fees

incurred in making the motion, unless the nondisclosure “was substantially justified.” Fed.

R. Civ. P. 37(a)(5)(A)(ii). Similarly, if a court orders sanctions against a party that fails to

obey a discovery order, the court also “must order the disobedient party, the attorney

advising that party, or both” to pay the reasonable expenses and attorneys’ fees caused by

the failure, “unless the failure was substantially justified.” Fed. R. Civ. P. 37(b)(2)(C).

Here, the bankruptcy court has not ordered Appellants to pay Hansmeier’s reasonable

expenses or attorneys’ fees. Rather, the bankruptcy court ordered a coercive monetary

sanction and recommended confinement. The exceptions in Rule 37 for conduct that is

“substantially justified” are inapplicable here. Appellants offer no legal basis for applying

the “substantially justified” exception to the imposition of either a coercive monetary

sanction or incarceration. Appellants’ objection to the R&R on this basis is overruled.

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     The bankruptcy court’s December 13, 2018 and January 9, 2019 orders are

AFFIRMED IN PART AND VACATED IN PART as addressed herein.

       2.     Appellants Sandipan Chowdhury and Booth Sweet, LLP’s objections to the

bankruptcy court’s January 14, 2019 R&R are OVERRULED.


                                              16
      CASE 0:18-cv-03403-WMW Document 29 Filed 04/25/19 Page 17 of 17



       3.     The bankruptcy court’s January 14, 2019 R&R, (Dkt. 20), is ADOPTED IN

PART as follows:

              a.     Appellants Sandipan Chowdhury and Booth Sweet, LLP, are HELD

                     IN CONTEMPT for failure to comply with the bankruptcy court’s

                     post-judgment orders.

              b.     Warrants for the arrest of Appellant Sandipan Chowdhury and the

                     partners of Appellant Booth Sweet, LLP—namely, Jason Sweet and

                     Dan Booth—are hereby issued. The United States Marshals Service

                     shall execute the warrants for the arrest of Sandipan Chowdhury,

                     Jason Sweet, and Dan Booth.

              c.     Sandipan Chowdhury, Jason Sweet, and Dan Booth shall remain

                     under arrest until they purge themselves of their contempt by

                     complying with the bankruptcy court’s post-judgment orders, as

                     modified by this Order.

              d.     Appellants shall not change financial institutions or transfer funds for

                     purposes of avoiding Appellee Paul Hansmeier’s judgment.

       4.     This matter is REMANDED to the bankruptcy court for further proceedings

consistent with this Order.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 25, 2019                                   s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge


                                             17
